 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ROBERT COLEMAN,                                      No. 2: 17-cv-0851 KJM KJN P
12                         Plaintiff,
13              v.                                         ORDER AND FINDINGS AND
                                                           RECOMMENDATIONS
14    T. VIRGA, et al.,
15                         Defendants.
16

17   I. Introduction

18             Plaintiff is a state prisoner, proceeding without counsel, with a civil rights action pursuant

19   to 42 U.S.C. § 1983. This action proceeds on the amended complaint filed September 5, 2017, as

20   to defendants Curren, Haring, Hinrichs, Lynch, Virga, Walcott and Wright. (ECF No. 13.)

21             Pending before the court is the motion to dismiss filed on behalf of defendants Haring,

22   Hinrichs, Lynch, Walcott, Wright and Virga. (ECF No. 41.) Defendant Curren has not been

23   served.

24             In his opposition, plaintiff voluntarily dismisses defendants Curren, Wolcott and Wright.

25   (ECF No. 47 at 12.) On May 10, 2019, the undersigned recommended dismissal of defendant

26   Curren based on plaintiff’s failure to provide documents for service of defendant Curren. (ECF

27   No. 45.) Accordingly, the May 10, 2019 findings and recommendations are vacated. Defendants

28   Curren, Wolcott and Wright are dismissed pursuant to Federal Rule of Civil Procedure 41(a).
                                                          1
 1           Defendants move to dismiss plaintiff’s amended complaint for failing to state potentially

 2   colorable claims for relief, pursuant to Federal Rule of Civil Procedure 12(b)(6). Defendants also

 3   move to dismiss plaintiff’s claims on the grounds that they are barred by the doctrine of res

 4   judicata. Finally, defendants move to dismiss the claims on the grounds of qualified immunity.

 5           For the reasons stated herein, the undersigned recommends that defendants’ motion be

 6   granted.

 7   II. Plaintiff’s Allegations

 8           This action proceeds on the amended complaint filed September 5, 2017. (ECF No. 13.)

 9   Plaintiff filed an amended complaint on September 1, 2017, that contains several exhibits. (ECF

10   No. 12.) In the September 5, 2017 amended complaint, plaintiff refers to the exhibits attached to

11   the September 1, 2017 amended complaint. As discussed herein, some of the exhibits attached to

12   the September 1, 2017 are incorporated by reference.

13           The September 5, 2017 amended complaint identifies defendant Virga as the Warden of

14   California State Prison-Sacramento (“CSP-Sac”), where the alleged deprivations occurred. (ECF

15   No. 13 at 7.) The September 5, 2017 amended complaint identifies defendant Haring as a Facility

16   Sergeant. (Id. at 7.) The September 5, 2017 amended complaint does not describe the duties of

17   defendants Hinrich and Lynch. However, exhibits attached to the September 1, 2017 amended

18   complaint, to which plaintiff refers, indicate that defendant Hinrichs is a Correctional Counselor

19   and defendant Lynch is the Appeals Coordinator,

20           Defendants Hinrich, Lynch and Virga
21           Plaintiff alleges that he requires single cell housing based on mental illness. (ECF No. 13

22   at 2-3.) Plaintiff alleges that in 2004, prison psychologist Dias requested that plaintiff receive

23   single cell status for mental health reasons. (Id. at 4.) Prison officials at California State Prison-

24   Centinella denied this request. (Id.) Plaintiff alleges that the failure of prison staff to

25   accommodate his need for special housing based on his mental health contributed to the

26   deterioration of his mental health. (Id.) As a result of the deterioration of his mental health,
27   plaintiff was placed in the Crisis Treatment Center (“CTC”) of various prisons for suicidal

28   ideation/suicide attempts and was involuntarily medicated for three years. (Id. at 5.)
                                                         2
 1          Plaintiff alleges that in 2013, defendants Hinrich, Lynch and Virga denied his requests for

 2   single cell housing on the grounds that plaintiff did not have a history of in-cell physical or sexual

 3   violence against a cellmate. (Id. at 2-3.) In other words, defendants Hinrich, Lynch and Virga

 4   denied plaintiff’s request for single cell housing without regard to plaintiff’s mental health needs.

 5   Plaintiff alleges that these defendants failed to consider his mental health needs pursuant to a

 6   “practice or custom.” (Id. at 13.) Plaintiff appears to claim that this was a policy or practice of

 7   the California Department of Corrections and Rehabilitation (“CDCR”), because he alleges that in

 8   2016, CDCR Secretary Kernan issued a memorandum clarifying that prison staff were to

 9   consider, among other things, inmate mental health when considering whether to grant single cell

10   status.1 (Id. at 3; ECF No. 12 at 32-34.)

11          Defendant Haring

12          Plaintiff alleges that in September 2011, he was housed in a cell containing side-by-side

13   beds pursuant to a policy carried out by defendant Virga requiring certain disabled inmates to be

14   housed only in cells with side-by-side beds. (Id. at 7.) Plaintiff alleges that side-by-side beds

15   aggravate his mental illness. (Id. at 5.) Plaintiff alleges that he expressed his housing concerns to

16   defendant Haring. (Id. at 7.) Plaintiff alleges that defendant Haring refused to move him from

17   the cell even after plaintiff warned him that the housing arrangement would be harmful to his

18   mental disorder. (Id. at 7-8.)

19   ////

20   ////
21   ////

22
     1
23      The 2016 Kernan memorandum is attached to the September 1, 2017 amended complaint.
     (ECF No. 12 at 32-34.) Plaintiff refers to this memorandum in the operative September 5, 2017
24   amended complaint. (ECF No. 13 at 3.) Generally, a district court may not consider any material
     beyond the pleadings in ruling on a Rule 12(b)(6) motion. Hal Roach Studios, Inc. v. Richard
25   Feiner & Co., 896 F.2d 1542, 1555 n.19 (9th Cir. 1990). However, a document may be properly
26   considered and “is not ‘outside’ the complaint if the complaint specifically refers to the document
     and if its authenticity is not questioned.” Branch v. Tunnell, 14 F.3d 449, 453 (9th Cir. 1994),
27   reversed on other grounds by Galbraith v. County of Santa Clara, 307 F.3d 1119 (9th Cir. 2002).
     The authenticity of the 2016 Kernan memorandum is not questioned. Accordingly, the
28   undersigned considers this memorandum in evaluating defendants’ motion to dismiss.
                                                        3
 1   III. Res Judicata

 2             “Res judicata challenges may properly be raised via motion to dismiss for failure to state

 3   a claim under Rule 12(b)(6).” Thompson v. Cty. of Franklin, 15 F.3d 245, 253 (2d Cir. 1994);

 4   see also Scott v. Kuhlmann, 746 F.2d 1377, 1378 (9th Cir. 1984).

 5             A. Legal Standards

 6             Generally, the preclusive effect of a prior judgment is referred to as res judicata. Taylor v.

 7   Sturgell, 553 U.S. 880, 892 (2008); Robi v. Five Platters, Inc., 838 F.2d 318, 321 (9th Cir. 1988).

 8   Res judicata includes both claim preclusion and issue preclusion. Americana Fabrics, Inc. v. L &

 9   L Textiles, Inc., 754 F.2d 1524, 1529 (9th Cir. 1985); Robi, 838 F.2d at 321.

10             Claim preclusion “bars litigation in a subsequent action of any claims that were raised or

11   could have been raised in the prior action. . . . The doctrine is applicable whenever there is (1) an

12   identity of claims, (2) a final judgment on the merits, and (3) identity or privity between parties.”

13   Owens v. Kaiser Foundation Health Plan, Inc., 244 F.3d 708, 713 (9th Cir. 2001) (internal

14   citations and quotation marks omitted). The Ninth Circuit has identified four factors that should

15   be considered by a court in determining whether successive lawsuits involve an identity of

16   claims:

17             (1) whether rights or interests established in the prior judgment would be destroyed or

18   impaired by prosecution of the second action;

19             (2) whether substantially the same evidence is presented in the two actions;

20             (3) whether the two suits involve infringement of the same right; and
21             (4) whether the two suits arise out of the same transactional nucleus of facts. See C.D.

22   Anderson & Co. v. Lemos, 832 F.2d 1097, 1100 (9th Cir.1987); accord Headwaters Inc. v. United

23   States Forest Serv., 399 F.3d 1047, 1052 (9th Cir. 2005); Littlejohn v. United States, 321 F.3d

24   915, 920 (9th Cir. 2003). “The central criterion in determining whether there is an identity of

25   claims between the first and second adjudications is whether the two suits arise out of the same

26   transactional nucleus of facts.” Owens, 244 F.3d at 714.
27             Similarly, issue preclusion bars “successive litigation of an issue of fact or law actually

28   litigated and resolved in a valid court determination essential to the prior judgment, whether or
                                                          4
 1   not the issue arises on the same or different claim.” New Hampshire v. Maine, 532 U.S. 742, 749

 2   (2001). “A party invoking issue preclusion must show:

 3          (1) the issue at stake is identical to an issue raised in the prior litigation;

 4          (2) the issue was actually litigated in the prior litigation; and

 5          (3) the determination of the issue in the prior litigation must have been a critical and

 6   necessary part of the judgment in the earlier action.” Littlejohn, 321 F. 3d at 923. The “actually

 7   litigated” requirement is satisfied where the parties “have a full and fair opportunity to litigate the

 8   merits of the issue.” Id.

 9          B. Discussion

10          Defendants argue that plaintiff raised the same claims he now raises against defendant

11   Haring in Coleman v. CDCR, et al., 2:13-cv-1021 JAM KJN P. On March 6, 2017, plaintiff

12   voluntarily dismissed 13-1021 with prejudice. (See 13-1021, ECF No. 131.) Defendants contend

13   that a voluntary dismissal with prejudice is a final judgment on the merits. See Overby v.

14   International Longshore and Warehouse Union Local Chapter Eight, 2018 WL 7200662 at *8-9

15   (D. Ore. 2018) (a dismissal with prejudice in federal court general constitutes a final judgment on

16   the merits for purposes of the res judicata doctrine.) Therefore, defendants contend that

17   plaintiff’s claims against defendant Haring are barred by issue preclusion.

18          Case 13-1021 proceeded, in part, on a claim that defendant Haring violated plaintiff’s

19   Eighth Amendment rights in 2011 by placing him in a cell with side-by-side beds. (13-1021 at

20   ECF No. 29 at 6-7.) On December 9, 2015, the court dismissed this claim against defendant
21   Haring without prejudice based on plaintiff’s failure to exhaust administrative remedies. (Id., at

22   ECF No. 77.) On March 3, 2017, plaintiff voluntarily dismissed the remaining claims with

23   prejudice. (Id., at ECF No. 131.)

24          A dismissal without prejudice is not an adjudication on the merits and does not have res

25   judicate effect. Vincze v. Robinson, 2004 WL 1435136 at *1 (9th Cir. 2004). Accordingly,

26   plaintiff’s claims against defendant Haring in the instant action are not barred by issue preclusion.
27          Defendants argue that plaintiff’s claims against defendants Hinrich, Lynch and Virga are

28   barred by claim preclusion because plaintiff could have raised these claims in case 13-1021, but
                                                          5
 1   did not. Defendants argue that “regardless of the type of housing plaintiff was assigned (side-by-

 2   side cells, or single cells), the crux of plaintiff’s claims in both this action and the case 13-1021 is

 3   that defendants violated his Eighth Amendment rights by making housing decisions without

 4   regard to the effect it would have on his mental health.” (ECF No. 41-1 at 9.) Defendants argue

 5   that case 13-1021 and the instant action arise out the same transactional nucleus of facts.

 6          As discussed above, claim preclusion applies when there is a final judgment on the merits.

 7   The undersigned finds that the dismissal of plaintiff’s claims against defendants Haring in case

 8   13-1021 without prejudice does not bar plaintiff’s claims against defendants Hinrichs, Lynch and

 9   Virga in the instant action.

10          Moreover, for the reasons stated herein, the undersigned finds that plaintiff’s claims

11   against defendants Hinrichs, Lynch and Virga do not arise out of the same transactional nucleus

12   of facts as the claims raised against defendant Haring in case 13-1021.

13          In Howard v. City of Coos Bay, 871 F.3d 1032, 1040 (9th Cir. 2017), the Ninth Circuit

14   held that claim preclusion does not apply to claims that accrue after the filing of the operative

15   complaint. However, “a new actual event does not necessarily give rise to a new claim where the

16   challenge is to the same ongoing procedure or policy and the new factual events is alleged ‘only

17   as an ‘example’ of … [a] long-standing practice of non-compliance with [the law].” Yagman v.

18   Garcetti, 743 Fed.Appx. 837, 839-40 (9th Cir. 2018) (quoting Turtle Island Restoration Network

19   v. U.S. Dep’t. of State, 673 F.3d 914, 918 (9th Cir. 2012).) “[C]laim preclusion isn’t defeated

20   where ‘[d]istinct conduct is alleged only in the limited sense that every day is a new day, so doing
21   the same thing today as yesterday is distinct from what was done yesterday.”’ Id. (internal

22   citations omitted).

23          Plaintiff’s claims against defendants Hinrichs, Lynch and Virga do not challenge the same

24   ongoing procedure or policy alleged against defendants Haring in case 13-1021. In case 13-1021,

25   plaintiff alleged that defendant Haring subjected him to side-by-side housing in 2011. In the

26   instant action, plaintiff alleges that defendants Hinrichs, Lynch and Virga denied his request for
27   single cell housing in 2013. These claims do not involve “the same thing as yesterday.”

28   ////
                                                         6
 1          For the reasons discussed above, defendants’ motion to dismiss on the grounds that

 2   plaintiff’s claims are barred by res judicata should be denied.

 3   V. Alleged Failure to State Potentially Colorable Claims for Relief

 4          A. Legal Standard for 12(b)(6) Motion

 5          A complaint may be dismissed for “failure to state a claim upon which relief may be

 6   granted.” Fed. R. Civ. P. 12(b)(6). To survive a motion to dismiss for failure to state a claim, a

 7   plaintiff must allege “enough facts to state a claim for relief that is plausible on its face.” Bell

 8   Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim has “facial plausibility when the

 9   plaintiff pleads factual content that allows the court to draw the reasonable inference that the

10   defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

11   (citing Twombly, 550 U.S. at 556). The plausibility standard is not akin to a “probability

12   requirement,” but it requires more than a sheer possibility that a defendant has acted unlawfully.

13   Iqbal, 556 U.S. at 678.

14          Dismissal under Rule 12(b)(6) may be based on either: (1) lack of a cognizable legal

15   theory, or (2) insufficient facts under a cognizable legal theory. Chubb Custom Ins. Co. v. Space

16   Sys./Loral, Inc., 710 F.3d 946, 956 (9th Cir. 2013). Dismissal also is appropriate if the complaint

17   alleges a fact that necessarily defeats the claim. Franklin v. Murphy, 745 F.2d 1221, 1228-1229

18   (9th Cir. 1984).

19          Pro se pleadings are held to a less-stringent standard than those drafted by lawyers.

20   Erickson v. Pardus, 551 U.S. 89, 93 (2007) (per curiam). However, the court need not accept as
21   true unreasonable inferences or conclusory legal allegations cast in the form of factual

22   allegations. See Ileto v. Glock Inc., 349 F.3d 1191, 1200 (9th Cir. 2003) (citing Western Mining

23   Council v. Watt, 643 F.2d 618, 624 (9th Cir. 1981)).

24          In ruling on a motion to dismiss filed pursuant to Rule 12(b)(6), the court “may generally

25   consider only allegations contained in the pleadings, exhibits attached to the complaint, and

26   matters properly subject to judicial notice.” Outdoor Media Group, Inc. v. City of Beaumont, 506
27   F.3d 895, 899 (9th Cir. 2007) (citation and quotation marks omitted). Although the court may not

28   consider a memorandum in opposition to a defendant’s motion to dismiss to determine the
                                                         7
 1   propriety of a Rule 12(b)(6) motion, see Schneider v. Cal. Dep’t of Corrections, 151 F.3d 1194,

 2   1197 n.1 (9th Cir. 1998), it may consider allegations raised in opposition papers in deciding

 3   whether to grant leave to amend. See, e.g., Broam v. Bogan, 320 F.3d 1023, 1026 n.2 (9th Cir.

 4   2003).

 5            B. Legal Standard for Eighth Amendment Claim

 6            “[T]o maintain an Eighth Amendment claim based on prison medical treatment, an inmate

 7   must show ‘deliberate indifference to serious medical needs.’” Jett v. Penner, 439 F.3d 1091,

 8   1096 (9th Cir. 2006) (quoting Estelle v. Gamble, 429 U.S. 97, 104 (1976)). This requires plaintiff

 9   to show (1) “a ‘serious medical need’ by demonstrating that ‘failure to treat a prisoner's condition

10   could result in further significant injury or the unnecessary and wanton infliction of pain,’” and

11   (2) “the defendant's response to the need was deliberately indifferent.” Id. (some internal

12   quotation marks omitted) (quoting McGuckin v. Smith, 974 F.2d 1050, 1059-60 (9th Cir. 1992),

13   overruled on other grounds by WMX Techs., Inc. v. Miller, 104 F.3d 1133 (9h Cir. 1997).)

14            Indications of a serious medical need include “the presence of a medical condition that

15   significantly affects an individual's daily activities.” McGuckin, 974 F.2d at 1059-60. Deliberate

16   indifference may be shown when prison officials deny, delay, or intentionally interfere with

17   medical treatment, or may be shown by the way in which prison officials provide medical care.

18   Hutchinson v. United States, 838 F.2d 390, 393-94 (9th Cir. 1988).

19            Before it can be said that a prisoner's civil rights have been abridged with regard to

20   medical care, “the indifference to his medical needs must be substantial. Mere ‘indifference,’
21   ‘negligence,’ or ‘medical malpractice’ will not support this cause of action.” Broughton v. Cutter

22   Laboratories, 622 F.2d 458, 460 (9th Cir. 1980) (citing Estelle, 429 U.S. at 105-06); see also

23   Toguchi v. Soon Hwang Chung, 391 F.3d 1051, 1057 (9th Cir. 2004) (“Mere negligence in

24   diagnosing or treating a medical condition, without more, does not violate a prisoner's Eighth

25   Amendment rights.”). Deliberate indifference is “a state of mind more blameworthy than

26   negligence” and “requires ‘more than ordinary lack of due care for the prisoner's interest or
27   safety.’” Farmer, 511 U.S. at 835. Moreover, a difference of opinion between the prisoner and

28   medical providers concerning the appropriate course of treatment does not give rise to an Eighth
                                                         8
 1   Amendment claim. See Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir. 1996).

 2          C. Discussion

 3          Plaintiff alleges that in 2011 defendant Haring, a Facility Sergeant, housed plaintiff in a

 4   cell containing side-by-side beds which aggravated his mental illness. Plaintiff alleges that in

 5   2013, defendants Hinrichs, Lynch and Virga denied plaintiff’s request for single cell housing

 6   without regard to plaintiff’s mental health needs.

 7          In the motion to dismiss, defendants argue that in Womack v. Virga, 2013 WL 1194953

 8   (E.D. Cal. March 22, 2013) “this Court found circumstances quite similar to plaintiff’s

 9   insufficient to state an Eighth Amendment claim.” (ECF No. 41-1 at 6.) Defendants argue that

10   like the plaintiff in Womack, plaintiff herein alleges that he suffers from a mental health

11   condition that requires single-cell housing, but admits that he had no history of in-cell violence

12   and there is no suggestion that plaintiff had any victimization.

13          Defendants have misconstrued plaintiff’s claim regarding the denial of his request for

14   single cell status. Plaintiff is alleging that defendants considered only whether he had a history of

15   in-cell violence or victimization in denying his request for single cell housing, and failed to

16   consider his mental health needs. In Womack, the plaintiff also alleged that the defendants failed

17   to consider his mental health needs in denying his request for single cell status. 2013 WL

18   1194953 at * 1-2. The court in Womack did not find that prison officials did not violate the

19   Eighth Amendment when they denied single cell status after considering only whether the inmate

20   had a history of in-cell violence and victimization.
21          Defendants next argue that plaintiff’s exhibits do not support plaintiff’s claim that he

22   required single cell housing or that he should not have been housed in a side-by side cell. The

23   undersigned addresses this argument herein.

24          In the September 5, 2017 amended complaint, plaintiff alleges that defendant Haring

25   refused his request to be removed from the cell with side-by-side beds. (ECF No. 13 at 7.)

26   Plaintiff goes on to allege that on October 1, 2011 psychiatrist Glosse “alerted officials of the
27   perils such cell condition” would have on his physical and mental wellbeing. (Id. at 8.)

28   ////
                                                          9
 1          Attached to the September 1, 2017 amended complaint is a copy of a report dated October

 2   1, 2011, by a psychologist addressing plaintiff’s concerns regarding being housed in a cell with

 3   side-by-side beds.2 (ECF No. 12 at 46.) This report states,

 4                  I/P carries a dx of paranoid schizophrenia (although not medicated at
                    the time) and reports that since he has several cellies over the last
 5                  many months, and the layout of his cell is such that both beds are in
                    very close proximity, he suffers from panic attacks and severe
 6                  anxiety. He states that he has asked custody to please be housed in
                    one of the other cells where there are bunk beds or another
 7                  arrangement that will not trigger his anxiety. When that did not
                    happen he finally felt that he could not live with the constant anxiety
 8                  and pressure anymore and told custody that he would rather just kill
                    himself than keep living in fear. After discussing with the I/P
 9                  different approaches to trying to effect a change in cells, he agreed
                    to go back to his housing and talk to custody once more calmly about
10                  his request. This clinician will also write a recommendation to that
                    effect in the discharge orders. It was stressed to I/P that the decision
11                  to change housing is solely in the discretion of custody.
12   (ECF No. 12 at 46.)

13          Plaintiff does not claim that defendant Haring had knowledge of the October 1, 2011

14   psychologist report or recommendation discussed in that report when he denied plaintiff’s request

15   to be removed from the cell with side-by-side beds. The allegations in the September 5, 2017

16   amended complaint indicate that the October 1, 2011 report was prepared after defendant Haring

17   denied plaintiff’s request to be removed from the cell with side-by-side beds.

18          In the September 5, 2017 amended complaint, plaintiff alleges that because of a medical

19   disability, he was required to be housed in a lower bunk on a lower tier. (ECF No. 13 at 6.)

20   Plaintiff alleges that in September 2011, he was moved to the cell with side-by-side beds based on
21   a policy mandating that certain disabled inmates be housed in side-by-side beds. (Id. at 7.)

22          Plaintiff alleges that after he tried living in the cell with side-by-side beds for a few days,

23   he expressed his concerns to defendant Haring. (Id. at 7.) Plaintiff told defendant Haring that

24   living in that cell would have harmful effects on his mental disorder. (Id. at 7-8.) Plaintiff alleges

25   that defendant Haring refused his request to be moved from the cell. (Id.) Plaintiff alleges that

26   2
        Plaintiff refers to the October 1, 2017 report in the September 5, 2017 operative amended
27   complaint. (ECF No. 13 at 8.) The authenticity of this document is not questioned. Accordingly,
     the undersigned considers this report in evaluating defendants’ motion to dismiss. Branch v.
28   Tunnel, 14 F.3d 449, 453 (9th Cir. 1994).
                                                         10
 1   because of defendant Haring’s “action,” plaintiff requested to be moved to administrative

 2   segregation (“ad seg”). (Id. at 8.) Plaintiff alleges that he was moved to ad seg. (Id.) However,

 3   the following day, the C Facility Captain discharged plaintiff back to C-yard.3 (Id.) Plaintiff was

 4   placed in the CTC because he felt suicidal when he realized he was being placed back in a side-

 5   by-side cell with an openly gay inmate. (Id.) Plaintiff alleges that he was then housed in an

 6   alternative cell because there was no room in CTC. (Id. at 9.) “Thereafter on October 1, 2011,

 7   psychiatrist S. Glosse” prepared the memo discussed above.4 (Id.) Plaintiff does not allege that

 8   defendant Haring was involved in any decision to house him in a cell with a side-by-side bed after

 9   October 1, 2011.

10           The allegations in the September 5, 2017 amended complaint demonstrate that defendant

11   Haring did not have a recommendation from a mental health professional that plaintiff be

12   removed from the cell with side-by-side beds when he denied plaintiff’s request to be removed

13   from the cell. Therefore, at the time defendant Haring denied plaintiff’s request, the only

14   information he had regarding the impact of the side-by-side beds on plaintiff’s mental health

15   came from plaintiff.5 In addition, plaintiff alleges that he was moved to the cell with side-by-side

16   beds based on a policy to house inmates with disabilities in those cells. Based on these

17   circumstances, the undersigned finds that defendant Haring did not act with deliberate

18   indifference when he denied plaintiff’s request to be removed from the cell with side-by-side

19   beds. Accordingly, defendants’ motion to dismiss defendant Haring for failing to state a

20   potentially colorable claim for relief should be granted.
21   ////

22
     3
23       Plaintiff alleges that defendant Haring is a Facility Sergeant.

24   4
        In the September 5, 2017 amended complaint, plaintiff also mentions a September 30, 2011
     report prepared by psychologist Bowerman. (ECF No. 13 at 9.) This report is attached to the
25   September 1, 2017 amended complaint. (ECF No. 12 at 44.) In this report, Dr. Bowerman wrote
26   that plaintiff complained of being in a cell with side-by-cell beds. (Id.) Dr. Bowerman did not
     recommend that plaintiff be removed from the side-by-side cell. (Id.)
27
     5
       In the September 5, 2017 amended complaint, plaintiff does not allege what specifically he told
28   defendant Haring about how living in the cell with side-by-side beds hurt his mental health.
                                                     11
 1           The undersigned next addresses plaintiff’s claim that defendants Hinrichs, Lynch and

 2   Virga denied his request for single cell status in 2013 without regard to plaintiff’s mental health

 3   needs. Plaintiff alleges that these defendants denied his request for single cell status pursuant to a

 4   CDCR policy or practice which permitted prison officials to disregard the mental health status of

 5   inmates when considering whether inmates qualified for single cell status.

 6           Regardless of whether plaintiff is claiming that these defendants failed to consider his

 7   mental health needs when considering his request for single cell status pursuant to a CDCR

 8   policy, a policy they created, or pursuant to no policy at all, plaintiff must still plead sufficient

 9   facts demonstrating that his failure to receive single cell housing violated his Eighth Amendment

10   rights. For the reasons stated herein, the undersigned finds that plaintiff has not made that

11   showing.

12           While plaintiff clearly suffered mental illness, he provides no specific information

13   regarding why a single cell was important to his mental health, particularly in 2013. While

14   plaintiff alleges that prison staff refused to accommodate his “mental health needs of special

15   housing,” (ECF No. 13 at 5), he alleges no specific facts supporting this claim.

16           The undersigned has reviewed the exhibits attached to the amended complaint filed

17   September 1, 2017, and plaintiff’s opposition to the pending motion. Only one exhibit in these

18   pleadings contains a statement supporting plaintiff’s claim that he required single cell status. This

19   document is a medical record dated January 23, 2004, by Dr. Dias referring plaintiff to “IDTT for

20   evaluation of single cell status.” 6 (ECF No. 12 at 36.) This document does not demonstrate that
21   plaintiff required single cell status in 2013 for mental health reasons, i.e., the year defendants

22   allegedly denied his request for single cell status.

23           In his opposition, plaintiff claims that the October 1, 2011 note from the psychologist

24   stating that he would recommend that plaintiff receive a change in cells also included a

25   recommendation that plaintiff receive single cell housing. The undersigned has reviewed this

26   6
       Plaintiff refers to the January 23, 2004 report by Dr. Dias in the September 5, 2017 amended
27   complaint. (ECF No. 13 at 4.) The authenticity of this document is not questioned. Accordingly,
     the undersigned considers this report in evaluating defendants’ motion to dismiss. Branch v.
28   Tunnel, 14 F.3d 449, 453 (9th Cir. 1994).
                                                        12
 1   note and does not find that the psychologist who prepared the note recommended single cell

 2   housing. (ECF No. 12 at 46.) Instead, the psychologist responded to plaintiff’s complaints

 3   regarding side-by-side beds.

 4          Plaintiff also appear to claim that a September 30, 2011 note by psychologist Bowerman

 5   recommended single cell status. The undersigned has reviewed this note and finds no

 6   recommendation for plaintiff to receive single cell status. (Id. at 44.)

 7          For the reasons discussed above, the undersigned finds that plaintiff has not plead

 8   sufficient facts from which it may be reasonably inferred that he required single cell status based

 9   on his mental illness. Accordingly, defendants’ motion to dismiss Hinrichs, Lynch and Virga

10   should be granted because plaintiff has failed to plead sufficient facts in support of his Eighth

11   Amendment claim.

12          Qualified Immunity

13          Defendants move to dismiss the claims against defendants Hinrichs, Lynch, Virga and

14   Haring on the grounds of qualified immunity.

15          The defense of qualified immunity protects “government officials...from liability for civil

16   damages insofar as their conduct does not violate clearly established statutory or constitutional

17   rights of which a reasonable person would have known.” Harlow v. Fitzgerald, 457 U.S. 800,

18   818 (1982). In Saucier v. Katz, 533 U.S. 194 (2001), the Supreme Court set forth a two-pronged

19   test to determine whether qualified immunity exists. First, the court asks: “Taken in the light

20   most favorable to the party asserting the injury, do the facts alleged show the officer's conduct
21   violated a constitutional right?” Id. at 201. If no constitutional right was violated if the facts

22   were as alleged, the inquiry ends and defendants prevail. See id.

23          Because the undersigned finds that plaintiff has not stated potentially colorable Eighth

24   Amendment claims against defendants, no further discussion of qualified immunity is warranted.

25   V. Motion to Amend

26          In the opposition to the motion to dismiss, plaintiff seeks leave to file an amended
27   complaint alleging that defendants Virga, Lynch, Lynch, Macomber, CDCR and CDCR Secretary

28   Kernan violated the Rehabilitation Act (“RA”) and Americans with Disabilities Act (“ADA”)
                                                        13
 1   when they failed to grant him single cell status based on his mental illness.

 2             In the reply to the opposition, defendants argue that plaintiff alleges no conduct by these

 3   defendants that violates the ADA or RA. Defendants also argued that plaintiff’s claims are barred

 4   by the Armstrong class action. Defendants cite Stewart v. Asuncion , 2016 WL 8735720 at *2-3

 5   (C.D. Cal. 2016), for the proposition that a prisoner’s claims under the ADA and RA must be

 6   vindicated in the Armstrong class action, not individual suits.

 7             Plaintiff’s motion to amend does not include a proposed amended complaint. As a

 8   prisoner, plaintiff’s pleadings are subject to evaluation by this court pursuant to the in forma

 9   pauperis statute. See 28 U.S.C. § 1915A. Because plaintiff did not submit a proposed amended

10   complaint, the court is unable to evaluate it. For this reason, the motion to amend should be

11   denied.

12             Were plaintiff to file a proposed amended complaint containing his RA and ADA claims,

13   the undersigned would recommend denial of this motion to amend for the following reasons:7

14   “Title II of the ADA and § 504 of the RA both prohibit discrimination on the basis of disability.”

15   Lovell v. Chandler, 303 F.3d 1039, 1052 (9th Cir. 2002). Title II of the ADA provides that “no

16   qualified individual with a disability shall, by reason of such disability, be excluded from

17   participation in or be denied the benefits of the services, programs, or activities of a public entity,

18   or be subject to discrimination by such entity.” 42 U.S.C. § 12132. Section 504 of the RA

19   provides that “no otherwise qualified individual with a disability ... shall, solely by reason of her

20   or his disability, be excluded from the participation in, be denied the benefits of, or be subjected
21   to discrimination under any program or activity receiving Federal financial assistance....” 29

22   U.S.C. § 794. Title II of the ADA and the RA apply to inmates within state prisons.

23   Pennsylvania Dept. of Corrections v. Yeskey, 524 U.S. 206 (1998).

24   ////

25   7
        Because plaintiff did not file a proposed amended complaint containing claims for relief, the
26   undersigned cannot evaluate the impact of the Armstrong class action on his claims. See Hiser v.
     Franklin, 94 F.3d 1287, 1291 (9th Cir. 1996) (a class action suit seeking only declaratory and
27   injunctive relief does not generally bar subsequent individual damage claims by class members);
     Pride v. Correia, 719 F.3d 1130, 1137 (9th Cir. 2013) (individual claim for injunctive relief not
28   necessarily barred by related class action).
                                                      14
 1          Any claim plaintiff might intend to make under the ADA or RA against defendants as

 2   individuals is not cognizable. Vinson v. Thomas, 288 F.3d 1145, 1156 (9th Cir. 2002).

 3   Moreover, in order to state a claim under the ADA and the RA, plaintiff must have been

 4   “improperly excluded from participation in, and denied the benefits of, a prison service, program,

 5   or activity on the basis of his physical handicap.” Armstrong v. Wilson, 124 F.3d 1019, 1023

 6   (9th Cir. 1997). Plaintiff has alleged no such exclusion or denial based on the denial of his

 7   request for single cell status. Thus, plaintiff fails to state a claim under the ADA or the RA. See

 8   Villery v. California Dept. of Corrections and Rehabiliation, 2015 WL 4112324 at *8 (E.D. Cal.

 9   2015) (denial of request for single cell status did not violate ADA or RA).

10          Moreover, “[t]he ADA prohibits discrimination because of disability, not inadequate

11   treatment for disability.” Simmons v. Navajo Cty., Ariz., 609 F.3d 1011, 1022 (9th Cir. 2010),

12   overruled in part on other grounds by Castro v. County of Los Angeles, 833 F.3d 1060 (9thCir.

13   2016) (en banc). “[T]he same is true for section 504 of the [RA].” Figuiera ex rel. Castillo v.

14   City of Sutter, 2015 WL 6449151 at *9 (E.D. Cal. 2015). “Inadequate medical care does not

15   provide a basis for an ADA claim unless medical services are withheld by reason of a disability.”

16   Marlor v. Madison Ct., Idaho, 50 Fed.Appx. 872, 873 (9th Cir. 2002). Plaintiff has not stated

17   potentially colorable ADA and RA claims because his claim alleging denial of access to a single

18   cell based on mental illness challenges a condition of confinement.

19   VI. Conclusion

20          For the following reasons, the undersigned recommends that defendants’ motion to
21   dismiss be granted without leave to amend.

22          The undersigned has spent considerable time screening plaintiff’s complaints. On July 27,

23   2017, the undersigned issued an eighteen-page long order screening the original complaint. (ECF

24   No. 9.) On January 26, 2018, the undersigned issued a ten-page long order screening the

25   September 5, 2017 amended complaint. (ECF No. 17.) It does not appear that plaintiff can cure

26   the pleading defects discussed above with respect to his claims against defendants Haring,
27   Hinrich, Lynch and Virga. Accordingly, defendants’ motion to dismiss should be granted without

28   leave to amend.
                                                       15
 1          On June 24, 2019, plaintiff filed a motion for disclosure pursuant to Federal Rule of Civil

 2   Procedure 26, docketed as a motion to compel. (ECF No. 49.) Because the undersigned

 3   recommends that defendants’ motion to dismiss be granted, plaintiff’s request for discovery,

 4   contained in the June 24, 2019 motion, is denied.

 5          Accordingly, IT IS HEREBY ORDERED that:

 6          1. The May 10, 2019 findings and recommendations (ECF No. 45) are vacated;

 7          2. Defendants Curren, Wright and Wolcott are dismissed pursuant to Federal Rule of

 8   Civil Procedure 41(a);

 9          3. Plaintiff’s motion to compel (ECF No. 49) is denied;

10          IT IS HEREBY RECOMMENDED that:

11          1. Plaintiff’s motion to amend (ECF No. 47) be denied;

12          2. Defendants’ motion to dismiss (ECF No. 41) be granted.

13          These findings and recommendations are submitted to the United States District Judge

14   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

15   after being served with these findings and recommendations, any party may file written

16   objections with the court and serve a copy on all parties. Such a document should be captioned

17   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the

18   objections shall be filed and served within fourteen days after service of the objections. The

19   parties are advised that failure to file objections within the specified time may waive the right to

20   appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
21   Dated: July 3, 2019

22

23

24

25
     Cole851.mtd
26
27

28
                                                       16
